 LATHERS LOCAL NO. 42Lathers Local No. 42 of the Wood Wire and MetalLathers International Union and Lathing Contrac-tors Association of Southern California, Inc.' Case31-CB-1655March 11, 1976DECISION AND ORDEROn June 17, 1975, AdministrativeLaw Judge Rich-ard D.Taplitz issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and the General Counsel fileda motion to correct the Decision and a brief in oppo-sition to Respondent's exceptions.The Board,having determinedto holdoral argu-ment on the issue of whether a performance bond isa mandatory subject of bargaining,directed a hear-ing beforeiton February 4, 1976, for that purpose.Participating therein were the parties and the follow-ingamici curiae:Building andConstruction TradesDepartment,AFL-CIO;BuildingContractors Asso-ciation of New Jersey;and National CoordinatingCommittee for Multiemployer Plans.Briefswerefiled bythe parties and the Committee.In addition,the Building and Construction Trades Department,AFL-CIO,filed as part of its presentation an articlein the January22,1976,issueofEngineeringNews-Record which is entitled"Recession hauntsconstruction as industry challenges mount."The Board has considered the record and the at-tached Decision in light of the exceptions,briefs, themagazine article,the motion,' and the oral argument,and has decided to affirm the rulings,findings, andconclusions of the AdministrativeLaw Judge, and toadopt his recommended Order as modified herein.The AdministrativeLaw Judge correctly foundthat Respondent violated Section8(b)(3) of the Na-tionalLabor RelationsAct byinsistingthat anyagreementreached bythe Association be signed indi-vidually by itsemployer-members.The AdministrativeLaw Judge also properlyfound that Respondent violated Section8(b)(3) ofthe NationalLaborRelationsAct byinsisting to thepoint of impasse on an increase in the size of perfor-mance bond to be required from the employers in theAssociation.3AlthoughRespondent as well as theCommittee and the Building and Construction1Herein called the Association.2We hereby grant the General Counsel'smotion to correct the Decision.The corrections are incorporated therein.7 The bond in question"guarantees,"inter ada,"payment of wages, con-tributions for Health and Welfare Plans,Pension Plan,Lathing InstituteTrade Promotion Plan, Vacation Plan, [and] Apprenticeship Plan ...."37TradesDepartment, AFL-CIO, concede that theBoard and the courts have consistently held since1940 that performance bonds are not a mandatorysubject of bargaining,4 they contend that the Boardshould depart from this well-established principlemainly on the ground that the enactment of the Em-ployeeRetirement Income Security Act of 1974(ERISA) 5 requires the Board to do so. In this con-nection, they argue that the policy of ERISA withrespect to regulating the funding of employee benefitplans and the policy of the National LaborRelationsAct with respect to the scope of the duty to bargainmust be accommodated to each other.The opponents of the "accommodation" argumenttake the position that there is nothing in ERISA orits legislative history to warrant a reversal of theBoard's historic doctrine that performance bonds donot constitute a mandatory subject of bargaining. Weagree. Accordingly, as indicated above, we adopt thefinding of the Administrative Law Judge that perfor-mance bonds are outside the scope of mandatorybargaining.However, for reasons given below, we disagreewith the finding of the Administrative Law Judgethat Respondent and the Association had otherwisereached full agreement and that Respondent shouldbe ordered to execute a contract in the form of theMemorandum of Agreement that accompanied theAssociation's August 16, 1974,6 letter to Respondent.Following a meeting of its members held on Au-gust 25, Respondent notified the Association thatthey had rejected the Association's "proposal";i.e.,theMemorandum of Agreement which the Associa-tion sent to Respondent on August 16. The Associa-tion was also informed of Respondent's counterpro-posals which, in addition to reiterating the demandfor signatures by all the employees in the Associa-tion, required (1) restriction of the Association's busi-nessto what was known as "i}ail-on work" and (2)"fringe benefit reports on a weekly basis, accompa-nied with a certified cashier's check." As there is noevidence of a subsequent resolution of the foregoing,we find, contrary to the Administrative Law Judge,that the parties did not reach full agreement "on [all]the issues that Respondent could lawfully insist on."Therefore,we shall not adopt the AdministrativeLaw Judge's remedy which orders the execution oftheMemorandum of Agreement. We shall modifyhis Order and notice accordingly.4 SeeCovingtonFurnitureMfg. Corp.,212 NLRB 214 (1974), enfd. 514F.2d 995 (C.A. 6, 1975),and the cases cited therein.See alsoLocal 264,Laborers International Unionof North America (J. J. Daltonand Owen Gloverd/b/a D & GConstructionCo.),216 NLRB40, enfd. 529 F.2d 778 (C.A. 8,1976).5 P.L. 93-406, 93 Cong.,H.R. 2, September2, 1974.6 All datesbelow referto 1974.223 NLRB No. 8 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERDECISIONPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Lath-ers Local No. 42 of the Wood Wire and Metal Lath-ers International Union,Los Angeles,California, itsofficers,agents, and representatives,shall take theaction set forth in the said recommended Order, asmodified herein:1.Delete paragraph 2(a) and reletter the subse-quent paragraphs accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY and MEMBER JENKINS, concur-ring:The bond which the Respondent Union demandedthat the Association agree to went beyond securingpayment of wages and fringe benefits earned by em-ployees of the Association'smember employers. Thebond included,among other matters,payments to anindustry promotion fund.Payments for such purpos-es are not part of the terms and conditions of em-ployment concerning which the statute requires em-ployers to bargain with unions representing theemployees.Consequently,Respondent violated theAct in insisting to impasse on the bond, and on thisground alone we concur in the violation of Section8(bX3) found by our colleagues.In other respects,we agree with our colleagues'disposition of the remaining issues in the case.STATEMENT OF THE CASERICHARDD. TAPLITZ, Administrative Law Judge: Thiscase washeard at Los Angeles, California, on April 21 and22, 1975. The charge was filed on August 29, 1974, byLathing Contractors Association of Southern California,Inc., herein called the Association.The complaint issuedon January 31, 1975,'alleging thatLathers Local No. 42 oftheWood Wire and Metal Lathers International Union,herein called Respondent or the Union,violated Section8(b)(3) of the National Labor Relations Act, as amended.IssuesThe primaryissues arewhetherRespondent refused tobargain with the Association in violationof Section 8(b)(3)of the Act by:1.Insisting that any agreementreached with the Associ-ation in collective bargainingfor anew agreement besignedindividually by employer-members ofthe Associa-tion.2. Insistingto thepoint of impassethat thesize of aperformancebond to berequiredby employer-members oftheAssociation be increased from $1,000 to$3,000 ormore.All partieswere givenfull opportunityto participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,to argueorally, and to file briefs. Briefs, whichhave beencarefully considered,were filedon behalf of theGeneralCounseland Respondent.Upon theentirerecordof the case,and from my obser-vation of the witnessesand their demeanor,Imake thefollowing:APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify you that:WE WILL NOT insist that any agreementreached with Lathing Contractors Associationof Southern California,Inc., be signed individu-ally by the employer-members of that Associa-tion.WE WILL NOTinsist to impasse on an increasein the size of a performance bond to be requiredfrom the employer-members of said Association.WE WILL NOT in any like or related mannerrefuse to bargain in good faith with that Associ-ation.LATHERS LOCAL No. 42OF THEWOOD WIREAND METAL LATHERS INTERNATIONAL UNIONFINDINGS OF FACT1.THE BUSINESSOF THE ASSOCIATION AND THEIREMPLOYER-MEMBERSThe Associationis an incorporated employer associationwith its principalplace of businessat Van Nuys, Califor-nia. Itsmembershipiscomprised of approximately 16firms engagedin the"nail-on" (woodlath residential) con-struction business.It exists, in part,for the purpose of ne-gotiating, executing,and administering multiemployer col-lective-bargainingagreementsonbehalfofitsemployer-memberswiththe collective-bargaining represen-tative of their employees,including the Respondent.The employer-members ofthe Associationannually, inthe courseand conduct of theirbusiness operations, collec-1During the course of the hearing,General Counsel moved to amend thecomplaint in certain particulars.There was no objection and the motion wasgranted. By motion dated April24, 1975,the General Counsel moved towithdraw its amendment so that the complaint would stand as originallyissued on January31, 1975.No objection to the motion has been heard. Themotion is hereby granted. LATHERSLOCAL NO. 4239tively derive gross revenues in excess of $500,000 and col-lectively purchase goods and materials valued in excess of$50,000 directly from suppliers located outside the State ofCalifornia.The Association is, and at all times material herein hasbeen,the designated spokesman and authorized multiem-ployer collective-bargaining representative for its employ-er-members.Respondent,through its employer-members, is, and atall times material herein has been,an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and(7) of the Act .2II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Events1.The historyof bargainingRespondent and its predecessor unions3have had a col-lective-bargaining relationshipwith the Association formore than 20 years.Respondent is, and at all times materi-al herein has been,the exclusive collective-bargaining rep-resentative of the employees employed by the Association'smembers at their respective jobsites in the following unit,which is appropriate for the purposes of collective bargain-ing within the meaning of Section9(b) of the Act.All employees of the Association's members in theclassifications of journeyman lather and apprentice,excluding all office clericals,guards and supervisors asdefinedin the Act.The Association and Respondent (and its predecessorunions)have been parties to a series of collective-bargain-ing agreements covering employees in that unit.One suchcontract was effective May 2, 1968, and was by its terms ineffect untilApril 24, 1973.By a memorandum of under-standing dated April 23, 1973, that contract, with certainmodifications,was extendedto April 30, 1974. Under thecontract the Union recognized the Association as the soleand exclusive bargaining representative for its membersand the parties agreed that the contract was binding oneach and every member of the Association with the sameforce and effect as if the contract were entered into by eachmember individually. The contract provided that eachmemberof the Association was to deposit a $1,000. bond toguarantee payment of wages,fringes, and the like. In thealternative the Association was permitted to post a blanketbond.2 The above findings are based on Respondent's admissions in its answerto the complaint and on a stipulation entered into on the record.On September1, 1971, Lathers Locals 42, 42A,81, and 252 were mergedby their International union.The merged entity was designatedby the Inter-national as Local 42. By a memorandum signed April23, 1973, the Associa-tion and Respondent agreed that Respondent was to recognizeLocal 42 tobe the successor local of Locals42A, 81, and 252 withpower to representmembers of the merged locals for the purposes of collective bargaining.The 1968 contract,as well as the memorandum of agree-ment that extended the contract until April 30, 1974, wereexecuted by the Association and Respondent. The individ-ual members of the Association were notified of the execu-tion of the extension agreement by a letter from the Re-spondent which enclosed a copy of the "Memorandum ofUnderstanding."2. The AssociationWhen an employer desires membership in the Associa-tion, it must fill out an application form which states that itwill abide by the bylaws of the Association. All of the ap-proximately 16 employer-members of the Associationsigned such an application. The bylaws state in part:Each and every member shall recognize the Associa-tion, its counsel, and each of its duly-selected laborcommittees as the member's exclusive bargaining rep-resentatives for negotiating,reaching,agreeing toabide by, and/or signing any and all collective-bar-gaining agreementswith laborunions.The bylaws provide that any member who engages in suchconduct individually shall be subject to liquidated dam-ages.The Association furnishes Respondent with a monthlylist showing the current members of the Association. Withregard to negotiations for a new contract, Respondentasked for a letter from the Association showing currentmembers. The Association sent such a letter on March 13,1974, listing 16 companies that were current members ofthe Association in good standing. Respondent never askedfor any additional proof as to who were members of theAssociation and there is no evidence in the record to indi-cate that Respondent ever questioned the Association'sclaim that it was authorized by its members to both negoti-ate and execute collective-bargaining contracts.3.Negotiations for a new contract and relatedcorrespondenceOn January 2, 1974, in anticipation of the April 30, 1974,expiration date of the contract, Respondent sent the Asso-ciation a letter giving "Notice to open Negotiations tomodify, amend or make changes in the Agreement." Thelettermade a number of proposals relating to wages andconditions of employment. It also contained the followinglanguage:Please take notice that Lathers Local No. 42 does notintend to executea Labor Agreement with your Asso-ciation onbehalf of yourmembers.Lathers Local No.42 will recognize you as the bargaining Representativefor your members, but any Agreement reached willhave to be executed individually by your members.The letterwas signedby Melvin W. Umphenour, chairmanof the negotiating committee.4By letter dated January 22, the Association replied to°The parties stipulated that Umphenour is business manager and chiefspokesman for Respondent's negotiating committee. It was further stipulat-ed and I find that Umphenour is an agent of Respondent. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's letter ofJanuary 2, 1974. In that letter theAssociationproposeda number of contractchanges. Inaddition,the letter stated:You are hereby notified thatthisAssociation is thesole and exclusive bargaining agent for its members,and, asprovidedin itsby laws, "Each and every mem-ber shall recognizethe Association,its counsel, andeach of the duly-selectedlaborcommittees as themember's exclusive bargaining representatives for ne-gotiating,reaching,agreeingto abide by, and/orsign-ing anyand all collective-bargaining agreements withlabor unions."You are hereby specifically directed to instruct yournegotiating committee membersand Union officialsto refrainfrom any act, direct or otherwise,such ascontact withour individualmembers,which might beconstrued as efforts to entice themto circumvent orviolate theby laws of this Associationby negotiatingseparately with,or signing an agreementwith, theUnion.The letterwas signedby Victor Saleeby, the Association'sexecutivesecretary.By letter datedJanuary 28, 1974, EugeneMiller,Respondent's attorney, wrote to the Associationin part asfollows:Please be advisedthat Lathers Local No. 42 will notattempt tonegotiate individuallywith the members ofyour association,however, Lathers Local No. 42 doeshave the rightto insistthatany agreement that isreached afternegotiation with your association be evi-denced bythe signaturesof the individual members ofyour association. As you have been previously notifiedby letter dated January 2, 1974, Local No. 42 does notintend to execute anAssociation Agreement with you.In my opinion,thisaction by Local No. 42is lawfuland properunder Federal law.Respondentand the Associationmet to bargainover thetermsof a new collective-bargaining agreement on orabout February 6, 1974. Theymet againfor thesame pur-poseon February 20, March 13 and 25, and April 8 and 18,1974. By letter dated April 30, 1974,Respondentnotifiedthe Associationthat Respondent's membershad voted toterminate the contracteffectiveMay 17, 1974. The lettergave 15days' noticeof intention to terminate.The partiesmet again for further negotiationson May 6, 1974. By tele-gram datedMay 20, 1974, Respondent gave the Associa-tion a 15-day noticethat a strike wouldbe called. Anothermeeting was held onMay 22, 1974. On about June 4, 1974,Respondentbegan astrike against theemployer-membersof the Associationwhich continued until March 1975. Theparties continued negotiations at meetingson July 3 and10, 1974,and a final meeting washeld on August 7, 1974.At a numberof these meetings,Respondent reiterated itspositionthatitwould not sign an agreementwith the Asso-ciation,but would requirethe members to signindividu-ally. 53Respondent's business manager,Umphenour,made statements to thateffect on a number ofoccasions,including the meetingson July 3 andThe course of negotiations changed at a meeting on July10, 1974. At thatmeeting Respondent demanded that theAssociation accept the terms and conditions of the collec-tive-bargaining agreementwhichRespondent had enteredinto with Lathing and Metal Furring Contractors Associa-tion of California,Inc., another multiemployer bargainingrepresentative.That agreement provided for a $3,000 per-formance bond for employers who had less than 10 em-ployees and a $5,000 bond for employers with more than10 employees.At the July 10meeting Respondent demand-ed that such bonds be posted by the employer-members ofthe Association. Victor Saleeby, the Association's executivesecretary,refused to agree to the new bonding proposaland stated that the $1,000 bond was adequate.He pointedout that there had never been a loss under the existingarrangement,that he felt that the $5,000 bond was negoti-ated by the other association for the purpose of keepingsmall contractors from starting business on their own, andthat the state required the contractors to have a separate$2,000 bond.At this meeting Respondent also insisted thatthe members sign individual agreements.On or about July 16, 1974, the Association submittedproposals regarding a new contract to Respondent. By let-ter datedJuly 29,1974, Respondent rejected those propos-als andsenta copy of the Lathing and Metal Furring Con-tractors Association as a ccunterproposal.At a meeting on August7, 1974,the Association agreedto accept the Metal Furring agreement with certain stipula-tions.By letter dated August 16, 1974, the Association in-formed Respondent:The Association has agreed to accept the total Lath-ing and MetalFurring ContractorsAgreement, sub-ject to modifications we agreed to in our meeting ofAugust 7, 1974, and subject to continuation of the As-sociation Blanket Bond.This bondhas been in forcefor over 17 years, during whichtimeno lather hassuffered any loss of a claim due to default by thebond-including periods when there were over 50 em-ployees covered under the bond and during periods ofhigh employment and volume of work.Although the bonding provision is a non-mandatorysubject of bargaining the Association is willing to re-tain it in the new Agreementprovidedit is retained inthemanner and amount as specified in our priorAgreement.The letterwas accompaniedby a proposedmemorandumof agreement under which the Lathing and Metal FurringContractors Association contract was to be followed ex-cept for a change in the names of the parties; a change incontract language allowing for a phone call as certain no-tice"under extenuating circumstances";a provision foremployer-trustee representation;deletion of certain lan-August 7,1974. Also,on a number of occasions Raymond C.Haley andMoses Cho, who were members of Respondent's negotiating committee,told Saleeby that they didn'tknow why they were meeting because Um-phenour had no intention of signing any agreement with the Association. LATHERSLOCAL NO. 42guage concerning a joint conferenceboard;and a substitu-tion of the bonding requirements set forth in the old con-tract 6Respondent had ameetingwith its membership on Au-gust 25, at which time the Association's proposal was re-jected.Later thesameday, the Association's execu-tivesecretary,VictorSaleeby,calledRespondent'ssecretary-treasurer,Gilbert R. Tellis,7 on the telephone.Tellis told Saleeby that Respondent had turned down theAssociation's proposal.Tellis said Respondent would allowthe Association to have the $1,000 bond only if the em-ployer-members of the Association limited their business to"nail-on"work8and agreed to other restrictions with re-gard to fringe benefit payments.Tellis also said that Re-spondent would require the employer-members to sign in-dividually.By letter dated August 26, 1974, Respondent notified theAssociation that Respondent's membership had rejectedthe Association's proposals. The letter went on to state thatthe members had voted to send back the following propos-als:Restricting the Lathing Contractors Association ofSouthern California, Inc. to Nail-On work only.6The "Memorandum of Agreement"reads as follows:MEMORANDUMOF AGREEMENTThis Agreement,made and entered into this 5th day of June, 1974, byand between Lathers Local No. 42 of the Wood,Wire and Metal Lath-ers InternationalUnion,AFL-CIO,hereinafter referred to as the"Union"and the Lathing Contractors Association of SouthernCalifor-nia, Inc.,hereinafter referred to as the "Association"on behalf of itsmembers,hereinafter referred to as the"Employer".Wmvess:The Employer agrees to be bound by all the terms andconditions of the Labor Agreement,hereinafter referred to as "Agree-ment"negotiated by and between the Union and the Lathing and Met-al Furring Contractors Association of California,Inc., subject to thefollowing provisions:1.The Agreement is hereby amended to substitute the Lathing Con-tractors Association of Southern California,Inc., in each reference toLathing and Metal Furring Contractors Association of California,Inc.2.Article V,Section 10,second sentence of the Agreement, is herebyamended to read: "Under extenuating circumstances,a phone call tothe Union on the day the job starts will be adequate notice."3.Article VII, Section 8, (Trust Funds)of the Agreementisherebyamended to provide for Employer Trustee representationby the As-sociation on a basis mutually agreeable to the Union, the Associa-tion,and the Lathing and Metal Furring Contractors Association ofCalifornia, Inc.4.Article XI,Section 2, (Joint Conference Board)of the Agreement ishereby amended to delete"each month on the First Monday of eachmonth"and substitute"when necessary."5.Article XII, (Bonding) of the Agreement is hereby amended by sub-stituting the provisions of Article XI of the prior Agreement betweenthe Union and the Association.The foregoing Agreement was executed this- day of - 1974.LATHING CONTRACTORS LOCAL 42 OF WOOD, WIRE ANDASSOCIATION OFMETAL LATHERS' INTER-SOUTHERN CALIFORNIANATIONAL UNION, AFL-CIOrTellis is secretary-treasurer of Respondent and was a member ofRespondent's negotiating committee.Itwas stipulated and I find that he isan agent of Respondent.&Lathing work is performed either by a nailing or tie-on method. Theemployer-members of the Association performed both types of work and,according to the credible testimony of Saleeby,the employer-memberscould not accept that type of limitation on their business.41Fringe benefit reports on a weekly basis, accompaniedwith a certified cashiers check.The third proposal was as per the letter dated 1-28-74from Mr. Eugene Miller. (Copy enclosed.)The letter was signed by Moses A. Cho and Gilbert R.Tellis,members of Respondent's negotiating committee.The attachment was a copy of the letter quoted abovewhich was sent by Respondent's attorney stating that Re-spondent would not execute an agreement with the Associ-ation and would insist on the signatures of individualmembers.The strike continued after that date. Sometime in Augustor September 1974, the Association's board of directorsagreed not to press liquidated damage claims against em-ployer-members who signed individual contracts.9 A num-ber of the employer-members did sign individual contractswith Respondent.The Association has never agreed to Respondent's pro-posals that the employer-members sign the contract, thatthe bond be increased, or that the work of the employer-members be restricted.B. Analysis and Conclusions1.The results of the bargainingAs is set forth in detail above, the partiesengaged in anumber of negotiating sessions.The last meeting was onAugust 7, 1974. Thereafter, there were exchanges of corre-spondence and telephone communication. At the August 7,1974, meeting the Association agreed, with certain stipula-tions, to accept the Metal Furring agreement that had beenproposed by Respondent. In its letter to Respondent ofAugust 16, 1974, the Association stated that it accepted theMetal Furring Contractors Agreement subject to modifica-tions the parties had agreed to in their meeting of August 7,1974, and also subject to continuation of the bonding pro-vision in the old contract. The proposed memorandum ofagreement that accompanied the August 16, 1974; letter setforth the details of the proposal. In addition, the Associa-tion had not changed its position that the Association,rather than the employer-members, should sign the con-tract.When Tellis' conversation with Saleeby of August 25is considered together with Respondent's letter to the Asso-ciation of August 26, 1974, it appears that the only objec-tion Respondent had to the Association's proposed "Mem-orandum of Agreement" related to Respondent's insistenceon an increase in the bond (or in the alternative, a re-striction of work provision) and the signing of the contractby the employer-members rather than by the Association.Thus, as of August 26, 1974, those were the only issues leftunresolved and, except for them, agreement had beenreached as was set forth in the "Memorandum of Agree-ment" accompanying the Association's August 16, 1974,letter to Respondent. At the very latest, by August 26,1974, the parties had reached a total impasse on the subjectof bonding and signature.9According to the credible testimony of Saleeby,that decision was madebased on the opinion by the board of directors that the employer-memberscould not otherwise survive. 42DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Respondent's insistence that the employer-membersand not the Association execute a collective-bargainingcontractAs found above, the Association is the designatedspokesmanfor and authorized multiemployer collective-bargaining representative for its employer-members. TheUnion represents the employees of the employer-membersof the Association in an appropriate multiemployer unit.The Association and the Union have engaged in bargain-ing in that multiemployer bargaining unit for some 20years. Both before and after the expiration of the last con-tract,Respondentand the Association continued to bar-gain in that multiemployer unit. Neither the Union nor theAssociation has ever attempted to withdraw from the mul-tiemployerbargainingunit and whatever bargaining obli-gations exist between Respondent and the Association arekeyed to that unit.The employer-members of the Association have, throughtheir membership applications and the bylaws of the Asso-ciation, authorized the Association to bargain for them andto execute any agreement that is reached. The bylaws pro-hibit the employer-members from acting individually inthose regards. The past practice of the parties, at least sincethe 1968 contract, has been for the Association to sign con-tracts.Respondent has agreed to, and in fact has engaged in,substantial multiemployer bargaining with the Association.At thesame time,however, it has adamantly insisted thatany agreement reached be executed by the employer-mem-bers of the Association individually, and it has also insistedthat it will sign no contract with the Association. In a mul-tiemployer bargaining situation, a union has a right to ob-tain reasonable assuranceswith regard to who is bound bythe contract and who is not. In some situations, particular-ly where the authority of an association to bind its employ-er-members is in question,a union may have a legitimateinterest in obtaining the signatures of the employer-mem-bers on the contract. That is not the situation in the instantcase.The credited testimony and the documentary evi-dence in the record establish that the employer-membershave authorized the Association to bind them to a collec-tive-bargaining contract. The Union has never questionedthat authority. It has demanded a list of the employer-members of the Association and that list was furnished bythe Association. If bound by the contract, it would havedemanded that the employer-members, as well as the Asso-ciation,sign the contract.Instead,theUnion has ada-mantly refused to sign any contract with the Association.The Union has taken this position in spite of the fact thatits bargainingobligations in the multiemployer unit runs tothe Association and not to the individual employer-mem-bers. Section 8(d) of the Act provides that the duty to bar-gainincludes the obligation to execute a written contractincorporating any agreement reached if requested by eitherparty. By demanding that the employer-members of theAssociation sign an agreement while at the same time in-sisting that it will not sign any agreement with the Associa-tion, Respondent is undermining the multiemployer unit inwhich it has a duty to bargain. Such conduct is completelyinconsistentwith the requirement of the Act that theUnion bargain in good faith.I therefore find that, in thecircumstances set forth above,Respondent violated Sec-tion 8(b)(3) of the Act by insisting that any agreementreached with the Association be signedindividually by theemployer-membersof theAssociation.Cf.Local No. 42,International Associationof Heat and FrostInsulators andAsbestosWorkers (Delaware Contractors'Assn.),193 NLRB504 (1971),enfd.in pertinentpart 469 F.2d 163 (C.A. 3,1972).3.The bondAs is set forth above, Respondent demanded to the pointof impasse that the employer-members of the Associationpostan increasedperformance bond, or that in the alterna-tive they limit the type of work that they do, report fringebenefits on a weekly basis, and pay with certified cashierscheck.Respondent cannot lawfully require bargainingabout a performance bond or anincreasein anexistingbond. That is a nonmandatory subject of bargaining.N.L.R.B. v. International Hod Carriers Building and Com-mon Laborers Union of America, Local 1082,384 F.2d 55(C.A. 9, 1967);N.L.R.B. v.Wooster Division of Borg-War-ner Corporation,356 U.S. 342 (1958). When Respondentinsistedto the point of impasse on increasing the perfor-mance bond, it violatedSection 8(b)(3) of the Act. Respon-dent cannot defend on the ground that it offered an alter-native to the bonding provision. The alternative wouldhave required the employer-members of the Association tolimit the type of business they engaged in. The demand wassufficientlyunrealisticto warrant the conclusion that it wasraised asa ploy to obtain the bond. The law relating tomandatory subjects of bargaining wouldbe meaningless ifa union werepermitted to force an employer to choosebetween acceptance of a demand on a nonmandatory sub-ject and an alternative that the union knows the employercannot live with.The parties to this proceeding entered into the followingstipulation on the record:In the event that the Administrative Law Judge shoulddetermine as a result of these hearings that Respon-dent has refused to bargain with Charging Party and/or has withdrawn recognition from Charging Party asthe bargaining representative of its employer-mem-bers, the partiesagreethat the Administrative LawJudge be empowered to add to and incorporate in hisremedial order a separate provision interdicting Re-spondent from bargaining in bad faith by insisting toimpasse onthe size of the performance bond to berequired from employer-members of Charging Party.Based on the above stipulation, and independently or theevidence in the record, I find that Respondent violatedSection 8(b)(3) of the Act by insisting to impasse on anincreasein the size of a performance bond to be requiredfrom the employer-members of the Association.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, as set forth in section III, LATHERS LOCAL NO. 42above,occurring in connectionwith the business opera-tions of the Association and its employer-members setforthin sectionI,above, havea close,intimate,and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action de-signedto effectuate the policies of the Act.As found above, by August 26, 1974, Respondent andtheAssociation had reached a final understanding andagreement as is set forth in the "Memorandum of Agree-ment" accompanying the Association's August 16, 1974,letter to Respondent, with two exceptions. The first excep-tion related to Respondent's insistence on an increasedperformance bond to be posted by the employer-membersor, in the alternative, an agreement to limit the work per-formed by the Association members. As found above, thealternative was merely a lever used by Respondent in con-nectionwith its demand for the increased bond.Respondent's insistence on the bonding provision to pointof impasse was an unfair labor practice.Respondent couldnot lawfully require agreement on that demand as a condi-tion for the execution of an agreement. The second excep-tion related to the Union's insistence that the individualemployer-members of the Association sign an agreement.The Union's action in that regard undermined the estab-lished multiemployer bargaining unit and was violative ofSection 8(b)(3) of the Act. Respondent could not lawfullyrefuse to sign a contract because of a lack of agreement onthat issue. Other than those issues over which Respondentcould not lawfully require bargaining, the parties hadreached a full and complete understanding on the terms ofa collective-bargaining agreement on August26, 1974. Thecomplaint does not allege that Respondent unlawfully re-fused to execute an agreed-on contract with the Associa-tion and the General Counsel has not requested a remedytherefor.However, a meaningful decision requires a reme-dy that will truly put the parties in the position they wouldhave been but for the unfair labor practices. Respondentviolated the Act by insisting on execution of a contract bythe individual employer-members of the Association. Itfurther violated the Act by insisting to impasse on an in-creased performance bond. Respondent's conduct serious-ly undermined the multiemployer bargaining unit. The par-tieshad reached full agreement on the issues thatRespondent could lawfully insist on. To effectively remedyRespondent's conduct in unlawfully undermining the mul-tiemployer bargaining unit, it is necessary to order Respon-dent to execute a contract with the Association incorporat-ing the agreement it reached with the Association on allissues necessary for a collective-bargaining agreement, ex-cept for those unlawfully insisted on by Respondent.1° I10 InH.K. Porter Company, Inc. v. N. L. R. B.,397 U.S.99 (1970), the43shall therefore recommend that Respondent be ordered toexecute the "Memorandum of Agreement" accompanyingthe Association's August 16, 1974, letter to Respondent.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof Section2(5) of the Act.2.The Association and its employer-members are em-ployers engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.3.The Association is the designated spokesman for anauthorized multiemployer collective-bargaining representa-tive for its employer-members.4.Respondent is the exclusive collective-bargaining rep-resentative of the employees employed by the Association'smembers at their respective jobsites in the following unitwhich is appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All employees of the Association'smembers in theclassifications of journeyman lather and apprentice,excluding all office clericals, guards and supervisors asdefined in the Act.5.By insisting that any agreement reached with the As-sociation be signed individually by the employer-membersof the Association, Respondent has engaged in unfair laborpractices in violation of Section 8(b)(3) of the Act.6.By insisting to impasse on an increase in the size of aperformance bond to be required from the employer-mem-bers of the Association, Respondent has engaged in unfairlabor practices in violation of Section 8(b)(3) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire, record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER "Lathers Local No. 42 of the Wood Wire and Metal Lath-ers InternationalUnion, its officers,agents,and represen-tatives,shall:1.Cease and desist from:United States SupremeCourtheld that the Board cannot compel agreementwhen the parties themselves are unableto reachan agreement.However,that is not the situation in the instant case.The partieshere had reached fullagreement on their own accord except for matters relating to Respondent'sunlawful demands.When an agreement is reached by the parties, the Boarddoes have power to order a respondent to execute a contract incorporatingthat agreement.H. J. Heinz Company v. N.L.R.B.,311U.S.514 (1941);Enterprise Associationof Steam, Hot Water, Hydraulic, Sprinkler,PneumaticTube,IceMachine and GeneralPipefitters of New York and Vicinity, LocalNo. 638,UnitedAssociationof Journeymen and Apprentices of thePlumbingand Pipefitting Industry of the UnitedStatesand Canada, AFL-CIO (H V &A C Contractors'Association,Inc.),170 NLRB385 (1968).11 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes. 44DECISIONSOF NATIONAL LABOR RELATIONS BOARD(a) Insistingthat anyagreementreached with LathingContractors Association of Southern California, Inc., besignedindividually by the employer-members ofthat Asso-ciation.(b) Insisting to impasse on an increasein the size of aperformancebond to be required from the employer-mem-bers of that Association.(c) In anylike or related manner refusingto bargain ingood faithwith thatAssociation.2.Take thefollowing affirmative actionto effectuate thepolicies ofthe Act:(a)Upon request of that Association,execute the"Memorandum of Agreement" that accompanied thatAssociation'sAugust 16,1974 letter,as is set forth in thesection of this Decisionentitled "The Remedy."(b) Post at its businessoffice and meeting halls copies ofthe attachednotice marked "Appendix." t Copies of said12 In the event that the Board'sOrder is enforced by a Judgment of theUnited StatesCourt of Appeals, the wordsin the notice reading"Posted bynotice,on forms provided by the Regional D rector forRegion 31, after being duly signed by its authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Union to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Mail to the Regional Director for Region 31 signedcopies of the aforesaid notice for posting by Lathing Con-tractorsAssociation of Southern California, Inc., and itsemployer-members, if said Association and its employer-members are willing, in places where notices to employeesare customarily posted.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps it has taken tocomply herewith.Order of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board"